            Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 1 of 38




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                     :
RYAN JUREWICZ,                       :
                                     :       3-19-CV-1893
                  Plaintiff,         :
                                     :
v.                                   :       NOVEMBER 27, 2019
                                     :
INCHCAPE SHIPPING SERVICES, INC.; :
INCHCAPE SHIPPING SERVICES           :
WORLD, LTD; ISS MARINE SERVICES, :
INC.                                 :
                                     :       JURY TRIAL DEMANDED
                                     :
                  Defendants         :
____________________________________:


                                         COMPLAINT

       Plaintiff, Ryan Jurewicz, as and for his claims against the Defendants alleges as follows:

I.     PRELIMINARY STATEMENT

       1.       This is Plaintiff, Ryan Jurewicz’s (“Plaintiff” or “Mr. Jurewicz”) Complaint

against Defendants, Inchcape Shipping Services, Inc., Inchcape Shipping Services World, LTD,

ISS Marine Services Inc. (collectively “Defendants” or “Inchcape”) for unpaid wages pursuant to

the Fair Labor Standards Act “(FLSA”), 29 U.S.C.§ 201 et.seq., pursuant to Connecticut General

Statutes, and pursuant to the Texas Labor Code, breach of contract, breach of implied contract,

unjust enrichment, fraudulent misrepresentation and inducement, negligent misrepresentation

and inducement, breach of the covenant of good faith and fair dealing, intentional infliction of

emotional distress and Promissory Estoppel.




                                                 1
            Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 2 of 38



II.    PARTIES

       2.       Plaintiff, Ryan Jurewicz worked for Defendants in the State of Connecticut and

resided in the State of Connecticut during all relevant time periods.

       3.       During all relevant time periods, Defendant Inchcape Shipping Services, Inc.,

upon information and belief, is a private company with its principal place of business located at

1210 Hillcrest Road, Mobile, Alabama 36695.

       4.       During all relevant time periods, Defendant Inchcape Shipping Services World,

LTD, upon information and belief, is a private company with its principal place of business

located at 1210 Hillcrest Road, Mobile, Alabama 36695.

       5.       During all relevant time periods, Defendant ISS Marine Services, Inc., upon

information and belief, is a private company with a principal place of business located at 1210

Hillcrest Road, Mobile, Alabama 36695.

       6.       During all relevant time periods, Defendants maintained an office at 53 Water

Street, Norwalk, Connecticut 06854 in Norwalk, Connecticut and at 19245 Kenswick Drive,

Humble, Texas 77338, where Plaintiff worked.

       7.       Defendants share common management, common human resource and payroll

department, common email system, common corporate executive team and other commonalities

among them. Such that the Defendants are considered one joint employer and one corporate

enterprise.

       8.       Defendants, at all pertinent times herein, were Plaintiff’s “employer.”

       9.       Defendants’ principle business is the provision of maritime services abroad and in

the United States.




                                                 2
           Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 3 of 38



III.      JURISDICTION AND VENUE

          10.   This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 451,

1331, 1367, the Fair Labor Standards Act of 1938, as amended, codified at 29 U.S.C. § 201

et.seq.

          11.   The Defendants are subject to the personal jurisdiction of this Court because they

regularly transacted business in Connecticut and supplied goods and/or services in Connecticut,

have clients in Connecticut, and claims against them herein arose from: (a) the transaction of

business in Connecticut and/or (b) tortious acts committed by them in Connecticut and/or (c)

tortious acts committed by them outside of Connecticut causing injury to Mr. Jurewicz in

Connecticut. Where such parties regularly do or solicit business, or engage in any other

persistent course of conduct or derive substantial revenue from goods used or consumed or

services rendered in Connecticut, or expect or should reasonably expect their acts to have

consequences in Connecticut and derive substantial revenues from interstate or international

commerce.

          12.   This court has subject matter jurisdiction over this case and Defendants are

therefore subject to the jurisdiction of this court.



IV.       STATEMENT OF FACTS

          13.   Plaintiff commenced his employment with Inchcape in February 2016 as a

Commercial Sales Manager based in Norwalk, Connecticut.

          14.   Plaintiff was first hired to work in Defendants’ Connecticut office, where he

resided at the time and worked in that location until being relocated to Defendants’ Texas office

in 2017. (Did Defendants pay for expense related to his home office, if so then state; this shows

Defendants intended the office location to be his home)

                                                   3
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 4 of 38



       15.     At the time of Plaintiff’s hiring, he was offered a base salary of $100,000 plus

commissions. This compensation arrangement was set forth in conversations and documents

presented to Plaintiff during the hiring and onboarding process, including but not limited to an

offer of employment letter dated February 10, 2016 (attached hereto as Exhibit A) and a Sales

Incentive Scheme Agreement (attached hereto as Exhibit B), both of which reflect and confirm

the sales incentive commission agreement entered into between Plaintiff and Defendants.

Specifically, the sales incentive scheme was presented to Plaintiff by HR and Inchcape Chief

Commercial Office, Neill Tomlin, before he was hired. The offer of employment letter explicitly

references the sale incentive scheme and Plaintiff’s eligibility to participate in this plan during

his employment. The language in the sales incentive scheme is clear and expressly entitles

Plaintiff to quarterly commission payments relative to his sales contributions to Inchcape, as a

component of his regular compensation.

       16.     At the time Plaintiff was interviewing with Inchcape, he was also in discussions

with other potential employers. His decision to accept the offer of employment with Inchcape

was in large part based on the representations made to him regarding his eligibility to earn

commissions, as a supplement to his base salary, throughout his employment with Inchcape in a

sales role. Plaintiff was confident in his sales abilities and he would not have accepted this

position and forfeited other opportunities if this was not a commission position or if it was

communicated to him that at any time during his employment, the commission arrangement

could or would no longer be in place.

       17.     Based on the verbal communications and documentation presented to Plaintiff

during the hiring process and the representations made to him during the hiring process and

throughout his employment with Defendants, along with the fact that Plaintiff was in a sales role,



                                                  4
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 5 of 38



Plaintiff reasonably relied on those representations and written communications in deciding to

accept a commission based position of employment with Inchcape, and to continue employment

there over the next three plus years, including relocating to Texas for Defendants. Plaintiff had a

good faith reason to believe that his compensation would at all times include sales-based

commissions and in fact, Plaintiff was never told otherwise nor was it every communicated to

him that he would no longer be eligible for commissions or that any changes at all were being

made to his sales incentive contract, or even being contemplated.

        18.     Throughout the course of his employment with Inchcape, any changes in

Plaintiff’s job duties or title did not affect his eligibility for sales incentive commissions. Plaintiff

was always in a sales role and was never told that any job changes would interfere with his

ability to earn sales commissions, or that the sales incentive scheme contract was in any way

changed or no longer in effect. In fact, Plaintiff was paid some of his duly earned sales

commissions sporadically and arbitrarily over the course of his employment. However, he was

intentionally denied and continues to be intentionally denied a large portion of his duly earned

sales commission wages, despite his repeated requests to be paid these wages and documentation

supporting same. In addition, when Plaintiff demanded payment for the unpaid duly earned sales

commission wages throughout his employment, it was never once communicated to him that he

was not owed these commissions or that he was mistaken in his belief that he was working under

a commission agreement that he was owed these commissions. Rather, he was just given the run

around and stalled on being paid his duly earned sales commission wages and to this date they

remain unpaid. Plaintiff was repeatedly told by management employees and human resource

personnel that they are “looking into it” and “working on it.”

        19.     On information and belief, all of the sales employees, except Plaintiff, at Inchcape



                                                   5
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 6 of 38



were working on a commissioned basis. Plaintiff is aware that several similarly situated

employees with the same job duties were working under a sales incentive commission

arrangement and were receiving commission wages throughout their employment with

Defendants, while Plaintiff was being denied his commissions by the Defendants.

        20.    In his role as Commercial Sales Manager, Plaintiff reported to the EVP Tim

Cahill who was based out of the Houston, Texas office.

        21.    During that first year working under Tim Cahill, Plaintiff was one of the top

salespeople at Inchcape, closing business with various companies. Plaintiff asserts that for year-

end 2016, pursuant to the Sales Incentive scheme, Plaintiff was owed approximately $5,000 in

sales commissions, and to date has not been paid any of those commissions.

        22.    Inchcape CCO, Neil Tomlin was terminated from Inchcape in or about March

2017, at which time Plaintiff began reporting to Simon Edsall who was relocating from

Singapore to London to join the Board as new CCO. He was terminated in or about August 2017

and replaced by Chris Crookall. Plaintiff was told he would be reporting to Thomas Daamsgard.

Chris Crookall then became the SVP of Sales and the position of CCO was eliminated at that

time.

        23.    In January 2017, Plaintiff was promoted to rebuild the sales team and take over as

Vice President Sales of North America. Plaintiff was asked in May 2017 to relocate from

Connecticut to Houston for the position, which he did. All expenses were covered by Inchcape

along with a 2-year agreement to stay with company. Plaintiff asked for this “guarantee” due to

the amount of turnover in the company. Plaintiff’s onboarding communications and written

documentation regarding this relocation did not make any mention of any change to his

eligibility to earn sales commissions, or that a discretionary bonus had at any time or would take



                                                 6
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 7 of 38



the place of sales commissions based on his individual performance. In fact, this was a

promotion based on his significant sales results and he was awarded and accepted this promotion

as continued “incentive” to achieve sales results and to be compensated (base compensation plus

commissions) relative to his personal success, in addition to an increase in base compensation.

However, Plaintiff did not receive his full and earned sales commissions during this time.

       24.     During this same time period, Plaintiff was specifically told by Steve Deprez that

nothing about his compensation structure would change.

       25.     Without question, had it ever been communicated to Plaintiff at the time of his

promotion in January 2017 that he would be forfeiting his ability to continue to work under the

sales incentive scheme or that in some way paying him his duly earned commissions would be

compromised or the terms of his employment compensation and sales incentive scheme altered

in any way to his detriment, he would never have agreed to relocate or to accept this new

promotion. In fact, no such conversation or statements were ever contemplated or made to

Plaintiff by anyone at Inchcape. And not only did Inchcape pay Plaintiff for some of his

commissions earned during the period of time following his job promotion, at no time when he

requested payment of his duly earned sales commissions for that year (and the following years),

was he ever told or was the argument ever made by anyone at Inchcape that this new

position/promotion made him ineligible for or affected in any way his sales commission

arrangement. Rather, he was given the run around and stalled, with no concrete reason or

explanation provided at all for the delay and failure to pay these commission wages.

       26.     For the year end 2017, Plaintiff experienced significant growth from his accounts.

1At this point, Plaintiff was reporting to his new boss, Thomas Dammsgard who said he did not

know anything about his commissions and would refer the matter to Human Resources. But



                                                7
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 8 of 38



Plaintiff did not hear anything from Human Resources at that time and continued to be ignored in

this regard.

        27.    Plaintiff’s personnel file shows the requests he made to Defendants to pay him

these commission wages, to no avail.

        28.    Defendants had additional turnover of management in August 2017 when CCO

Simon Edsall was fired, and Inchcape eliminated the CCO position. At that point, the sales teams

reported into Thomas Dammsgard, VP of Marine Services.

        29.    Then Simon Morse, CEO stepped down in January 2018 and Chris Crookall

recreated and reclaimed the CCO position. When Chris got promoted, he then promoted Plaintiff

to VP Commercial of Americas. It was at this point that Plaintiff was explicitly told by Chris

Crookall that the same commission structure would apply for him in his newly promoted role, as

he had been working under since 2016. Plaintiff was also told by Chris that they were working

on revising the old commission structure and passing a new structure by the board. However,

Plaintiff never heard about another commission structure and was expressly assured by

Defendants that the commission agreement he was currently working under would be in effect

until board could figure out another one.

        30.    In addition to the representation made by Chris Crookall, and the fact that

Plaintiff did receive some commission payments in 2017, following his promotions, it was fully

reasonable for him to expect that he was eligible for sales incentive commissions under the same

compensation agreement as when he was hired, as no review of or amendments to the sales

incentive agreement were ever contemplated, discussed, communicated, mentioned or decided.

In addition, Plaintiff’s new promoted position entailed the same job duties as his former position,

with the exception that he would also now manage others in the sales group. Plaintiff was still



                                                 8
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 9 of 38



responsible his own sales performance and sales continued to be his primary job duty. Also,

there were other similarly situated sales employees receiving commissions throughout all

relevant time periods that Plaintiff was not receiving a commission..

        31.      In 2018, Plaintiff achieved personal growth of approximately $1.3 million for

Inchcape, which amounted to a calculation of atleast approximately $60,000 in duly earned

commissions for that year. Plaintiff has not been paid any of those commissions for the year to

date and has been willfully and intentionally denied wages by Defendants without justification.

        32.      In 2019 year to date, Plaintiff achieved personal growth of approximately $450,00

for Inchcape due in part to the many new accounts he brought in based on his personal

relationships, which amounted to a calculation of approximately $36,000 in duly earned

commission for that year. Plaintiff has not been paid any of those commissions for the year 2019

to date and has been willfully and intentionally denied wages by Defendants without

justification.

        33.      In light of the significant commissions owed to Plaintiff, he requested payment

for these wages on multiple occasions but continued to be given the runaround and denied

payment. Plaintiff was eventually told by Chris Crookall in or about February 2019 that the

commissions might be paid via bonus. This was extremely surprising to Plaintiff as there was no

discussion of this, no agreement for him to be compensated through a discretionary bonus in lieu

of commissions, no explanation for how the bonus was to be calculated, and no prior practice at

Inchcape for compensating sales employees in this manner. Specifically, Plaintiff is aware that

his colleague, Tormod Ognedal received both sales commissions and bonus. In addition, Eyse

Ong and others on the Singapore team were paid commissions during this period of time.

        34.      When Plaintiff expressed these concerns to Chris Crookall, he continued to give



                                                  9
           Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 10 of 38



Plaintiff false hope regarding the likelihood that he would be able to collect commissions (in

addition to any discretionary bonus). An admission in fact that Defendants owed Plaintiff wages.

Neither Chris, nor anyone at Inchcape, ever told Plaintiff that he was no longer entitled to his

earned commissions. Rather, his commissions wages were unilaterally, intentionally and

arbitrarily withheld, with no explanation other than repeated confirmation that Inchcape was

“going to get around to paying it”, an admission in fact.

          35.   Plaintiff specifically asked his group’s HR contact, Steve Deprez to address his

unpaid commissions, to which he would always respond, “I know. I have told Chris and others

and we will get around to it”, another admission in fact.

          36.   In summary, to the best of Plaintiff’s knowledge, he is owed commissions during

the years 2016-2019 an amount totaling at least approximately $135,000.

          37.   Plaintiff asserts that the commissions due to him are significant and therefore

have been intentionally withheld. Inchcape had sufficient notice of the unpaid commissions and

for the most part ignored his demands to be paid. Plaintiff also alleges that part of their failure to

pay was also likely due to the fact that the position of CCO was a revolving door and that he had

five bosses in three years. This makes Inchcape’s acts both intentional and negligent.

          38.   Plaintiff was always an exemplary employee at Defendants, as demonstrated by

his trajectory at work, his results and the commissions he earned but yet remain unpaid.

          39.   In 2016, Plaintiff received a 4 out of 5 employee rating at his yearly performance

review.

          40.   In 2017, Plaintiff received a 4 out of 5 employee rating at his yearly performance

review.

          41.   In 2018, Plaintiff received a 3 out of 5 employee rating at his yearly performance



                                                 10
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 11 of 38



review. Although this is still a satisfactory rating, Plaintiff questioned his then boss Chris

Crookall about it. He explained that it was because the new CEO, Frank Olsen, told him Plaintiff

was too immature. Plaintiff asserts that the CEO’s comment was retaliatory and related to an

issue Plaintiff had when he was Head of Operations and he hired his friend Chris Raymond as

Vice President Marine Services. Chris Raymond only lasted 89 days at Inchcape and on

information and belief had six employees file sexual harassment claims against him and the

company, along with a host of many other issues with employees. Frank Olsen was CCO and

then became the CEO, so Plaintiff believes that despite his success in finding and growing the

largest oil account at Inchcape in 2018, he was targeted for his participation in working with

Human Resources, Commercial, Compliance in London in their investigation into his friend,

Chris Raymond’s unlawful behavior that resulted in his subsequent termination.

       42.     Further to Plaintiff’s positive personal performance, Inchcape provides a monthly

report of accounts status in order to understand what accounts are trending positive and which

are not performing well. Every month Plaintiff’s accounts that he managed were green. He never

had a bad or negative month in his tenure of employment with Defendants and in fact never had

a negative performance review.

       43.     In 2017, Plaintiff grew his accounts by $980,000. Plaintiff was therefore entitled

to a minimum of 4% on this growth, and a multiplier up to 8% based on the growth. As a result,

Plaintiff should have been paid approximately $50,000 in commissions. However, in 2017,

Plaintiff was only paid $17,000 in commissions, resulting in a shortfall in commission wages

totaling approximately $33,000. In 2018, Plaintiff grew his accounts by $1.3 million. Based on

the above calculations, Plaintiff should have been paid $60,000 in commissions, but he was paid

none. In 2019, Plaintiff experienced growth of $500,000, which calculates to approximately



                                                  11
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 12 of 38



$36,000 in commission, of which he was paid none.

        44.     In 2016, Plaintiff did not receive any of his earned commission wages.

        45.     In 2017, Plaintiff did not receive all of his earned commission wages.

        46.     In 2018, Plaintiff did not receive any of his earned commission wages.

        47.     Inchcape’s unlawful and improper handling of his unpaid wages should come as

no surprise to him given their otherwise unlawful and improper behavior. The company lacked

ethics, good will, stability and direction.

        48.     Specifically, in 2017, Frank Olsen, COO at the time hired his friend Chris

Raymond as VP Marine Services. Chris was power hungry and aggressive. He also repeatedly

harassed women on Plaintiff’s team along with others in the office. Six sexual harassment

complaints were filed against him, along with many others quitting due to the hostile work

environment he contributed to at Inchcape. One of these female employees was Michelle Turner,

Project Manager, one was the office secretary, two were Plaintiff’s direct reports and one was

Celeste in Human Resources. This unlawful behavior persisted for 89 days. Inchcape was aware

but no one did anything about it to protect the employees from him. Plaintiff was the voice of the

employees and kept advising them to call Human Resources and compliance, and to email and

document it.

        49.     Eventually, after seeing and hearing about this unacceptable behavior, Plaintiff

reported this formally to Human Resources, Frank Olsen and Simon Edsall. Plaintiff told them

that Chris was a loose cannon and that he would never have relocated if he knew he was going to

be working with someone like him and under these adverse conditions. As an example, Chris

stated to an IT employee that he could “gut a human faster than a deer. Chris was abusive and a

bully. Plaintiff experienced employees crying in his office about this. Plaintiff informed Human



                                                 12
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 13 of 38



Resources about Chris’ behavior, but his complaints were ignored. Plaintiff also had

conversations with John De Govia, Vice President of Financial. John was shocked at Chris’s

behavior and informed his manager in London about his concerns.

       50.     Chris Raymond was terminated in May/June 2017 at which time the police

needed to be called as he locked himself in the office. He also threw a coffee cup at an Human

Resource employee and told him to “get the fuck out.”

       51.     In March 2017, when Plaintiff agreed to relocate to Houston to better lead the

team and was offered a promise of promotion of Vice President Commercial Americas, his new

boss was Simon Edsall. However, the day he relocated to Houston, Mr. Edsall was let go from

the company and Plaintiff’s was told his new boss would be Thomas Daamsgaurd.

       52.     Inchcape had also just appointed a new CEO, Simon Morse, Vice President of

Sales and other employees said Simon hated salespeople. So, morale within the sales team was

very low at this point. Plaintiff and his sales colleagues all got placed into local groups (teams)

due to the position of CCO Simon Edsall being eliminated.

       53.     Later in 2018, CEO Simon Morse was pushed out due to office politics, and Chris

Crookall was named CCO. Plaintiff was told by Chris Crookall that Plaintiff was “his guy”.

Shortly after that in October 2018, Plaintiff received another promotion and given a raise to

$150,000. Plaintiff was now the Vice President of Commercial Americas. Nothing else about his

compensation arrangement was discussed or changed and his job duties essentially remained the

same, other than the fact that he was now managing several other sales employees.

       54.     During this time, Frank Olsen was promoted to CEO.

       55.     Plaintiff also found out that Eyse Ong, Vice President Sales in Singapore was

receiving commissions. Despite his numbers being better than hers, she was given a 4 out of 5



                                                 13
        Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 14 of 38



performance review rating.

       56.     On July 15, 2019, Plaintiff submitted his letter of resignation to Inchcape.

       57.     Plaintiff knew he had to leave due to all of the circumstances described herein.

Inchcape had become an unbearable place to work and the environment and lack of response to

his unpaid wage requests was taking a toll on his emotional state. In addition, there were

significant improprieties taking place at Inchcape that drove Plaintiff to leave. Upon information

and belief, Inchcape began over charging for services in ports by holding back commissions and

was sued by the federal government.

       58.     Plaintiff also left because the product was bad and becoming progressively more

difficult to stand behind. They also wanted to go to a HUB model to save money and get rid of

overtime. In a management meeting, the employees were told to cut overtime across the board.

       59.     Plaintiff was also dissatisfied with his bonus and felt it was subpar in relation to

the contributions he made, his positive performance and stature at work.

       60.     Plaintiff asserts that Inchcape breached both their express contract and implied

contract with him when they denied him my duly earned commissions.

       61.     Plaintiff asserts that Inchcape violated labor laws when they denied him his duly

earned commission wages.

       62.     Plaintiff asserts that Inchcape acted intentionally when they withheld and denied

him his duly earned commission wages.

       63.     Plaintiff asserts that Inchcape was unjustly enriched when they withheld and

denied him his duly earned commission wages.

       64.     Plaintiff asserts that Inchcape fraudulently and negligently misrepresented to him

their intention to pay him sales commission, both at the time of his hiring, and throughout his



                                                 14
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 15 of 38



employment there.

       65.     Plaintiff asserts that Inchcape fraudulently and negligently induced him into

accepting their offer of employment and continuing his employment there, based on knowing

misrepresentations about his compensation structure.

       66.     Plaintiff asserts that it was reasonable for him to rely on and that he did rely on

these misrepresentations, to his detriment.

       67.     Plaintiff asserts that he suffered extreme emotional distress as a result of being

denied hi wages and as a result of the hostile work environment at Inchcape.

       68.     Plaintiff asserts that he is entitled to compensatory and punitive/liquidated

damages as a result of Inchcape’s intentionally and unlawfully denying him his duly earned

commission wages.

       69.     After placing Defendants on notice of his legal claims, Defendants requested that

Plaintiff suspend taking any further legal action or attorney involvement and participate in an

informal investigative process with them directly so as to resolve his unpaid commission claim.

       70.     Plaintiff was not optimistic that this could be resolved amicably with Defendants.

Nevertheless, Plaintiff participated in a call with Defendants and without his counsel present on

October 9, 2019.

       71.     Present on this call were Plaintiff, Chris Crookall and Steve Deprez. During the

call, Defendants asked Plaintiff to present why he believed he was owed these commissions.

Plaintiff explained to them that there was never any conversation, documentation,

communication, meeting, or other dealings that would have ever lead him to believe that he was

not working under a commission structure as he was since the time of his initial hiring and for

the duration of his employment. This is all elaborated on in further detail in Plaintiff’s original



                                                 15
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 16 of 38



affidavit provided to Defendants prior to litigation. Plaintiff also stated at this meeting that he

was paid for commission intermittently throughout his employment and that the only reason ever

articulated to him for the lack of regularity in Defendants’ disbursement of his commission

payouts was administrative and it was never once communicated to him that he was working

under a bonus only compensation structure and no longer entitled to commissions.

         72.   Despite Plaintiff’s position on this, Defendants still refused to pay him his

commissions, in violation of state and federal wage and hour laws. What Plaintiff hoped would

be a good faith process towards an amicable resolution, only amounted to a nuisance value offer

to make Plaintiff go away and to keep this out of the courts, and even that offer came along with

the contingency that Plaintiff continue to be involved in helping Defendants defend itself in a

harassment lawsuit being brought against them by an employee during the time that they both

worked there, and explained further herein below.

         73.   Plaintiff attempted in good faith to try to negotiate with them subsequent to this

phone call in an effort to avoid litigation and to be made whole for his earned commissions, but

Defendants put the brakes on any attempt to resolve this, refused to increase their offer and

continued to breach their contract with Plaintiff, violate his rights and deny Plaintiff his due

wages.

         74.   During that call, Defendants stated that they had “documentation” to show that he

had agreed to and was knowingly working under a discretionary bonus only compensation

structure. However, they did not and still have not produced any such documentation. Plaintiff

denies any knowledge of this accusation and it is a fabrication by Defendants.

         75.   Furthermore, it was confirmed during that call that Plaintiff was indeed paid a

commission in the 3rd quarter of 2017 under this same commission scheme contract that he



                                                  16
        Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 17 of 38



entered into at the time of his hiring. Clearly, Plaintiff was paid this commission because he was

owed and due this by virtue of the verbal and written agreements between Plaintiff and

Defendants regarding Plaintiff’s “commission” compensation arrangement during his

employment.

       76.     Plaintiff asserts that he would never have agreed and did not agree to a

discretionary bonus in lieu of commissions. Plaintiff protested upon receipt of the bonus payment

as an alternative to his earned commissions.

       77.     In addition to unlawfully withholding wages, upon information and belief, Tim

Cahill, Executive Vice President North America wrongfully terminated five employees in 2016

based on their age and their related high rate of pay. Tim was ruthless in wanting to push out and

get rid of the older employees, all of whom were terminated without legitimate reason and under

an inference of age discrimination.

       78.     Furthermore, upon information and belief, Chris Raymond, Vice President of

Operations had somewhere between 5-7 sexual harassment lawsuits brought against him during

the time that Plaintiff was employed there. He treated the employees despicably, abusively and

created a hostile work environment. On more than one occasion, Plaintiff recalls hearing him tell

an employee that he would “gut them like deers.” He also made brass remarks about employee’s

physical shortcomings. He would often make fun of Plaintiff’s weight and call him a “fat ass.”

       79.     As to the sexual harassment claims against him, Chris Raymond was even more

verbally abusive to the women at work. He often made sexually charged and offensive comments

to the women, as well as sexually charged and offensive gestures to the women. In fact, Plaintiff

was so distressed and upset by this behavior, that he informed Defendants that he would not be

relocating to Texas, as they wanted him to, if it meant he had to work alongside Chris Raymond.



                                                17
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 18 of 38



       80.     Plaintiff is aware that the abused women in the office reported his behavior to

Human Resources, but Chris Raymond was being protected by Frank Olsen the then COO, now

CEO of Defendants. As a result, and despite all the grievances lodged against, him. Defendants

did not do anything to prevent, correct or stop this behavior and Chris was permitted to remain

working there and free from any discipline.

       81.     As if the environment at work was not hostile and offensive enough, Plaintiff is

also aware of financial improprieties that were taking place at Defendants. In 2018-2019,

Plaintiff personally witnessed Crowley, a United States Government ship company, which is

supposed to be charged at cost, being over charged by more than $150,000. The team in south

America would actually brag about how much money they had improperly made off the ship.

Plaintiff informed Joseph Bruno, Vice President South America about these improprieties and

the fact that these were U.S. Government contract ships that should be billed at cost.

       82.     The contract with Crowley required that they would pay net 30 days after they

sailed. The Brazil office in Rio constantly pressured Plaintiff for funding from Crowley and even

went around his back to secure money from Crowley. Crowley is part of the U.S. Government

fleet of ships that they knowingly overbilled and breached their contract. When Plaintiff raised

this issue to management, it fell on deaf ears and Plaintiff was afraid to take the matter any

further for fear of retaliation. His complaints to management about the improper activity were

ignored and the improper acts were permitted to continue.

       83.     Plaintiff was also aware that Defendants was overcharging, overbilling and

committing potential financial misconduct and possible fraud on their FEMA Contracts, which

are also supposed to be billed at cost. This misconduct went on in plain sight, so upon

information and belief, Plaintiff asserts that other employees were also aware that this was going



                                                 18
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 19 of 38



on but were afraid to fully speak up about it.

        84.       Plaintiff asserts that his commissions were being intentionally held to his

detriment and to Defendants’ benefit because they needed the money. Defendants were

experiencing serious operational issues that continued into 2019. They lost two large clients this

year and the company was no longer realizing a profit. This is on top of the litany of litigation

and potential litigation they find themselves in, as described herein above related to their many

misdeeds. Defendants’ bad acts against Plaintiff and others were motivated by greed and a total

lack of ethics.



V.      COUNT ONE:               WAGE VIOLATION OF CONN.GEN. STAT. §§ 31-71a TO
                                 31-71i; CLAIM FILED PURSUANT TO § 31-72 AGAINST
                                 ALL DEFENDANTS

        85.       The allegations contained in Paragraph 1-84 are incorporated herein by reference.

        86.       Plaintiff brings this claim under §§ 31-72 of Connecticut’s Wage and Hour Law,

Conn. Gen. Stat. § 31-72 et.seq. against the Defendants.

        87.       At all relevant time periods, Defendants were consider an “employer” within the

meaning of Conn.Gen.Stat. § 31-58(d).

        88.       At all relevant time periods, Defendants employed Plaintiff within the meaning of

Conn. Gen. Stat. § 31-58(e).

        89.       Plaintiff’s earned commissions are considered wages within the meaning of Conn.

Gen. Stat. § 31‐71a (a) which defines wages as compensation for labor or services rendered by

an employee whether the amount is determined on a time, task, piece, commission or other basis

of calculation.

        90.       Defendants knowingly and in bad faith failed to pay wages in accordance with the



                                                   19
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 20 of 38



Sales Incentive Scheme Agreement, duly entered into between the parties, in violation of Conn.

Gen. Stat. § 31-72 et.seq. The Defendants failed to pay Plaintiff wages, in the form of duly

earned and calculable commissions as set forth under the Sales Incentive Scheme Agreement,

based on Plaintiff’s individual performance and results.

         91.    Defendants failed to pay Plaintiff his commission wages throughout the years

2016 to the present for a total of approximately $135,000, an exact value that cannot be readily

calculated without access to the books and records of the Defendants’ Company.

         92.   Plaintiff informed Defendants of their failure to pay these wages on numerous

occasions, up to the present time. Defendants never indicated to Plaintiff that he was not entitled

to these wages but did acknowledge that the wages were outstanding and would be addressed.

         93.   Defendants still unlawfully refuses to pay these wages to Plaintiff.

         94.   Defendants’ failure to pay Plaintiff’s wages is willful, wanton, reckless and in bad

faith.

         95.   As a direct result of Defendants’ intentional acts, Plaintiff has suffered and

continues to suffer damages.

         96.   Plaintiff is entitled to an award of damages for unpaid wages, plus liquidated

damages in an equal amount (double damages), plus interest and attorneys’ fees in an amount to

be determined at trial. Conn.Gen.Stat. § 31-68.



VI.      COUNT TWO:            WAGE VIOLATION OF TEXAS LABOR CODE TITLE 2,
                               CHAPTER 61, SUBCHAPTER A and B AGAINST ALL
                               DEFENDANTS

         97.   The allegations contained in Paragraph 1-96 are incorporated herein by reference.

         98.   Plaintiff brings this claim under Texas Labor Code Title 2, Chapter 61, against the



                                                  20
        Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 21 of 38



Defendants.

       99.     At all relevant time periods, Defendants were considered an “employer” within

the meaning of the Texas labor code.

       100.    At all relevant time periods, Defendants employed Plaintiff within the meaning of

the Texas Labor Code.

       101.    Plaintiff’s earned commissions are considered wages within the meaning of

Section 611.001 of Texas Labor Code which defines wages as wages means compensation owed

by an employer for:(A)labor or services rendered by an employee, whether computed on a time,

task, piece, commission, or other basis.

       102.    Defendants knowingly and in bad faith failed to pay wages in accordance with the

Sales Incentive Scheme Agreement, duly entered into between the parties, in violation of Texas

Labor Code. The Defendants failed to pay Plaintiff’s wages, in the form of duly earned and

calculable commissions as set forth under the Sales Incentive Scheme Agreement and based on

Plaintiff’s individual performance and results. These unpaid commission wages were not

discretionary and were not considered a bonus or a discretionary bonus.

       103.     Defendants failed to pay Plaintiff his commission wages throughout the years

2016 to the present for a total of approximately $135,000, an exact value that cannot be readily

calculated without access to the books and records of the Defendants’ Company.

       104.    Plaintiff informed Defendants of their failure to pay these wages on numerous

occasions, up to the present time. Defendants never indicated to Plaintiff that he was not entitled

to these wages but did acknowledge that the wages were outstanding and would be addressed.

       105.    Defendants still unlawfully refuses to pay these wages to Plaintiff.

       106.    Defendants’ failure to pay Plaintiff’s wages is willful, wanton, reckless and in bad



                                                21
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 22 of 38



faith.

         107.    As a direct result of Defendants’ intentional acts, Plaintiff has suffered and

continues to suffer damages.

         108.    Plaintiff is entitled to an award of damages for unpaid wages, plus liquidated

damages in an equal amount (double damages), plus interest and attorneys’ fees in an amount to

be determined at trial.



VII.     COUNT THREE:           WAGE VIOLATION OF FAIR LABOR STANDARDS
                                ACT (FLSA) 29 U.S.C. SECTION 201 ET.SEQ. AGAINST
                                ALL DEFENDANTS

         109.    The allegations contained in Paragraph 1-108 are incorporated herein by

reference.

         110.    Plaintiff brings this claim under the Fair Labor Standards Act, 29 U.S.C. § 201e

et.al. (FLSA) against Defendants.

         111.    At all relevant time periods, Defendants were considered an “employer” within

the meaning of the FLSA.

         112.    At all relevant time periods, Defendants employed Plaintiff within the meaning of

the FLSA.

         113.    Plaintiff’s earned commissions are considered wages within the meaning of the

FLSA as they were part of and meant to be included with Plaintiff’s regular pay and were not

discretionary.

         114.    Defendants knowingly and in bad faith failed to pay wages in accordance with the

Sales Incentive Scheme Agreement, duly entered into between the parties, in violation of the

FLSA. Defendants failed to pay Plaintiff’s wages, in the form of duly earned and calculable



                                                  22
          Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 23 of 38



commissions as set forth under the Sales Incentive Scheme Agreement and based on Plaintiff’s

individual performance and results. These unpaid commission wages were not discretionary and

were not considered a bonus or a discretionary bonus.

         115.   Defendants failed to pay Plaintiff his commission wages throughout the years

2016 to the present for a total of approximately $135,000, an exact value that cannot be readily

calculated without access to the books and records of the Defendants’ Company.

         116.   Plaintiff informed Defendants of their failure to pay these wages on numerous

occasions, up to the present time. Defendants never indicated to Plaintiff that he was not entitled

to these wages but did acknowledge that the wages were outstanding and would be addressed.

         117.   Defendants still unlawfully refuses to pay these wages to Plaintiff.

         118.   Defendants’ failure to pay Plaintiff’s wages is willful, wanton, reckless and in bad

faith.

         119.   As a direct result of Defendants’ intentional acts, Plaintiff has suffered and

continues to suffer damages.

         120.   Plaintiff is entitled to an award of damages for unpaid wages, plus liquidated

damages in an equal amount (double damages), plus interest and attorneys’ fees in an amount to

be determined at trial.



VIII. COUNT FOUR: UNJUST ENRICHMENT AGAINST ALL DEFENDANTS

         121.   The allegations contained in Paragraph 1-120 are incorporated herein by

reference.

         122.   Plaintiff asserts that Defendants were unjustly enriched when Defendants failed to

pay Plaintiff his duly earned commissions, to his detriment.



                                                 23
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 24 of 38



       123.     Plaintiff provided valuable services to Defendants in his role as a sales employee

resulting in significant and calculable financial benefit to Defendants, to Plaintiff’s detriment.

       124.     Defendants unjustly and improperly failed to pay Plaintiff for the benefits they

received from his services and they retained the benefit to Plaintiff’s detriment.

       125.     Defendants took undue advantage of Plaintiff by virtue of their actions, as set

forth herein above.

       126.     Defendants' retention of any such benefits that they collected directly and/or

indirectly violated principles of justice, equity and good conscience. Justice requires that

compensation be given to Plaintiff for his services rendered to the Defendants and for which he

reasonably expected to receive full and fair renumeration.

       127.     As a direct result of Defendants’ intentional acts, Plaintiff has suffered and

continues to suffer damages to his detriment.

       128.     Defendants should be required to disgorge to the Plaintiffs benefits that they

have unjustly obtained.

       129.     Plaintiff is entitled to equitable relief for the claim of unjust enrichment.


IX.          COUNT FIVE:        BREACH OF IMPLIED CONTRACT AGAINST ALL
                                DEFENDANTS


       130.      The allegations contained in Paragraph 1-129 are incorporated herein by

reference.

       131.       The Defendants entered into an implied contract with the Plaintiff to pay

him wages in the form of sales commissions based on his sales results as a sales manager.

       132.     The Defendants agreed by its words, actions, and/or conduct to compensate

Plaintiff for his work in the form of sales commissions calculated based on Plaintiff’s sales


                                                  24
           Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 25 of 38



results. Defendants paid Plaintiff salary plus commissions for the first year of his

employment and then sporadically thereafter.

          133.   Plaintiff never communicated to Plaintiff verbally or in writing that he was

not entitled to sales commissions, that he was no longer going to be paid commissions or

that his compensation arrangement was changing from salary plus commissions to just

salary.

          134.   Plaintiff closed business which resulted in sales for the Defendants' benefit, as

set forth more particularly herein above.

          135.   Plaintiff expected to be compensated for this work, throughout the duration of

his employment, in the form of salary plus commission payments calculated pursuant to the

Sales Incentive Scheme Agreement entered into between the parties at the time of Plaintiff’s

hiring by Defendants.

          136.   Plaintiff rendered services for the benefit of the Defendants for which he

reasonably expected to receive full and fair renumeration.

          137.   The Defendants availed itself of the benefits derived from the Plaintiff’s

services.

          138.   Plaintiff asserts that is was always both parties intentions that Plaintiff be

compensated as a sales manager relative to his performance and results in the form of

commissions, in addition to his base salary.

          139.   Plaintiff never intended any discretionary bonus to take the place of his duly

earned sales commissions based on his personal results.

          140.   Defendants breached their implied contract with Plaintiff when they failed to

pay him his duly earned commissions.



                                                  25
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 26 of 38



       141.    Defendants should be held liable on this count and Plaintiff should be awarded all

appropriate relief.



X.     COUNT SIX: BREACH OF CONTRACT AGAINST ALL DEFENDANTS

       142.    The allegations contained in Paragraph 1-141 are incorporated herein by reference

       143.    Plaintiff entered into an agreement with the Defendants wherein Defendants

agreed to pay him wages in the form of commissions pursuant to their Offer of Employment

dated February 10, 2016 (attached hereto as Exhibit A) and the Sales Incentive Scheme

Agreement (attached hereto as Exhibit B ) both of which reflect and confirm the sales incentive

commission agreement entered into between Plaintiff and Defendants.

       144.    Plaintiff closed business which resulted in sales for Defendants and which earned

him sales commission wages pursuant to the Sales Incentive Scheme Agreement.

       145.    Plaintiff performed and fulfilled all of his contractual employment obligations.

       146.    Defendants breached their agreement with Plaintiff, when they failed to fulfill

their contractual obligation to pay Plaintiff his duly earned sales commissions for the years 2016-

2019, calculated to be approximately $100,000, but to be modified upward and more exactly

once Plaintiff receives discovery related to all sales he was responsible for during the tenure of

his employment.

       147.    Plaintiff was never provided with a new Sales Incentive Scheme Agreement and

was intended to be working at all times herein under the original agreement entered into and

executed by the parties at the time of his hiring.

       148.    Defendants made repeated statements of admission to Plaintiff that he was going

to be paid these commissions throughout the duration of his employment and was never told that



                                                 26
           Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 27 of 38



the Sales Incentive Agreement was no longer in effect, revised, replaced by bonus or otherwise

invalid.

       149.    Plaintiff is entitled to his unpaid sales commissions for his sales results for the

years 2016-2019, based on Defendants’ willful and material breach of the Sales Incentive

Scheme Agreement in the amount of approximately $100,000 or more.

       150.    As of the present date, Defendants have refused to pay Plaintiff his duly earned

commission wages and remains in breach.

       151.    Defendants should be held liable on this count and Plaintiff should be awarded all

appropriate relief.



XI.    COUNT SEVEN:           FRAUDULENT MISREPRESENTATION AND
                              FRAUDULENT INDUCEMENT AGAINST ALL
                              DEFENDANTS

       152.    The allegations contained in Paragraph 1-151 are incorporated herein by

reference.

       153.    Plaintiff entered into an employment agreement with the Defendants wherein

Defendants agreed to pay Plaintiff his compensation in the form of salary plus commissions for

the duration of his employment in a sales position with Defendants

       154.    Defendants knew that when they entered into the February 10, 2016 employment

agreement with Plaintiff that they had no intention of paying Plaintiff his commissions beyond

the first year. Defendants promised Plaintiff these terms in order to induce him into accepting

employment with them. Plaintiff reasonably relied upon the Defendants’ representations

regarding his compensation and calculation of commissions pursuant to Defendants’ commission

scheme when he agreed to accept their offer of employment with Defendants. Plaintiff suffered

pecuniary damages as a result.

                                                 27
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 28 of 38



       155.    Plaintiff would not have accepted this position with Defendants if he was

truthfully informed during the hiring process that his commission agreement would not be in

effect after a year, or at any time during his employment while working in a sales role for

Defendants. Plaintiff turned down other financially advantageous opportunities based on

Defendants’ false representation that this sales position would entitle him to salary plus

commission throughout the duration of his employment in a sales role for Defendants.

       156.    Defendants made a false representation that Plaintiff’s compensation as a sales

employee would add at all times include salary plus commissions. Defendants knew that this

representation was false at the time it was made during the hiring process.

       157.    Defendants made ongoing false representations to Plaintiff when they induced

him to relocate to a sales manager role in Texas based on the false premise that he would

continue to work under his salary plus commission compensation arrangement. If Plaintiff was

truthfully informed at that time that he would no longer be receiving commissions for his sales

results, he would not have agreed to relocate to Texas for this new position with Defendants.

Plaintiff reasonably relied on this false representation and agreed to relocate to Texas for this

new sales position with Defendants.

       158.    Defendants should be held liable on this count and Plaintiff should be awarded all

appropriate relief.



XII.   COUNT EIGHT:            NEGLIGENT MISREPRESENTATION AND
                               NEGLIGENT INDUCEMENT AGAINST ALL
                               DEFENDANTS

       159.    The allegations of paragraphs 1-158 are incorporated herein by reference.

       160.    Plaintiff entered into an employment agreement with the Defendants wherein

Defendants agreed to pay Plaintiff his compensation in the form of salary plus commissions for

                                                 28
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 29 of 38



the duration of his employment in a sales position with Defendants

       161.    Defendants negligently mischaracterized and misrepresented their compensation

structure, business practices and intention to compensate Plaintiff in the form of salary plus

commissions for the duration of his employment in a sales position with Defendants, at the time

of his hiring and when he was asked to relocate to Texas for a new sales position with

Defendants.

       162.     Defendants knew or should have known that their representations regarding

compensation to Plaintiff were false and misleading. Plaintiff reasonably relied on Defendants’

representations in deciding to accept Defendants’ offer of employment and in deciding to

relocate to Texas. Plaintiff suffered pecuniary harm as a result.

       163.    Defendants should be held liable on this count and Plaintiff should be awarded all

appropriate relief.



XIII. COUNT NINE:              BREACH OF COVENANT OF GOOD FAITH AND FAIR
                               DEALING AGAINST ALL DEFENDANTS

       164.    The allegations of paragraphs 1-163 are incorporated herein by reference.

       165.    Defendants breached the covenant of good faith and fair dealing in unlawfully

misrepresenting the terms and conditions of Plaintiff’s employment, breaching his employment

agreement, willfully failing to pay wages in the form of commissions, and inuring the right of

Plaintiff to receive the benefits of his employment agreement. No reasonable employee of

Defendants would expect his employer to intentionally and willfully breach an agreement to pay

hard earned compensation to an employee. Defendants’ willful failure to pay Plaintiff the agreed

upon compensation is the direct and proximate cause of his damages, and a breach of the

covenant of good faith and fair dealing.


                                                 29
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 30 of 38



        166.    Defendants should be held liable on this count and Plaintiff should be awarded all

appropriate relief.

XIV. COUNT TEN:                 INTENTIONAL INFLICTION OF EMOTIONAL
                                DISTRESS AGAINST ALL DEFENDANTS

        167.    The allegations of paragraphs 1-166 are incorporated herein by reference.

        168.    Plaintiff has suffered emotional distress as a result of Defendants’ actions as more

fully described herein above.

        169.    Defendants knew or should have known that by failing to pay Plaintiff his hard-

earned sales commission, and by giving him the run around for over two years on this, he was

likely to experience emotional distress.

        170.    Defendants’ actions in this regard were extreme, outrageous and the cause of

Plaintiff’s distress.

        171.    Plaintiff did in fact experience sever emotional distress from being denied his

wages, from his treatment at work and from the stress of relying on promises and then not being

able to realize the results of his hard work and results.

        172.    Plaintiff has suffered from severe stress, anxiety and related physical symptoms.

        173.    Defendants should be held liable on this count and Plaintiff awarded all

appropriate relief.

XV.     COUNT ELEVEN: PROMISSORY ESTOPPEL AGAINST ALL DEFENDANTS

        174.    The allegations of paragraphs 1-173 are incorporated herein by reference.

        175.    Plaintiff is entitled to equitable relief and recovery of damages based on

promissory estoppel.

        176.    Defendants have benefited from Plaintiff’s work effort and sales results and

Plaintiff has not been properly or justly compensated.

                                                  30
         Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 31 of 38



       177.    Defendants refuse to pay Plaintiff his earned commissions, to his detriment.

       178.    Plaintiff reasonably relied on Defendant’s clear and definite representations and

promises that he would get paid commissions for his sales results.

       179.    Defendants’ words and actions indicated their intention to pay commissions upon

which Plaintiff relied.

       179.    Plaintiff suffered financial damages in reliance on Defendants’ promises.

       180.    Defendants should be held liable on this count and Plaintiff awarded all

appropriate relief.



XVI. DEMAND FOR RELIEF

       Plaintiff hereby requests the following relief:

       A.      Award of compensatory damages to Plaintiff;

       B.      Award punitive/liquidated damages to Plaintiff;

       C.      Award attorney’s fees and costs;

       D.      Award pre-judgment interest;

       E.      Award post-judgment interest;

       F.      Award such other relief in law or equity as this Court deems appropriate.



                                  JURY TRIAL DEMANDED

        Plaintiff respectfully requests a jury trial on all questions of fact raised by his Complaint.




                                                 31
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 32 of 38



                                   PLAINTIFF,
                                   RYAN JUREWICZ

                                   By: _______/s/_________
                                   Mark P. Carey (ct17828)
                                   Jill Halper (ct30668)
                                   Carey & Associates, P.C.
                                   71 Old Post Road, Suite One
                                   Southport, CT 06490
                                   (203) 255-4150 tel.
                                   (203) 255-0380 fax.
                                   Mcarey@capclaw.com
                                   His Attorney




                              32
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 33 of 38
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 34 of 38
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 35 of 38
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 36 of 38
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 37 of 38
Case 3:19-cv-01893-AWT Document 1 Filed 11/27/19 Page 38 of 38
